DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A preliminary amendment was filed on 12/16/2020 and 12/23/2020.

Information Disclosure Statement
Information disclosure statements were filed on 12/16/2020 and 12/08/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al Enrichment of Thermosensitive Chitosan Hydrogens with Glycerol and Alkaline Phosphatase for Bone Tissue Engineering Applications, Acta of Bioengineering and Biomechanics, Vol. 18, No.2, PP. 51-57, 2016).

	Douglas et al teach a chitosan hydrogen comprising chitosan, glycerol, Na-Beta-GP (Example 1). Moles of glycerol to phosphate groups is not explicitly recited, however it can be calculated from the milliliters (mls) provided for each. This calculation comes out to 4.25 (see section 2.1 Hydrogel production). This section also states that gelation occurs at 37 C. Crosslinking of the components with chitosan chains would have been expected given their well  known  chemical interactions. Gelation  occurs overnight (Hydrogel Production). Given the components of section 2.1 pH can be calculated by the ordinary practitioner. Modification thereof in order to obtain desired results is well within the skill of the ordinary practitioner. Calculation of the percent phosphate and glycerol can also be calculated from the experimental description in 2.1, and comes out to approximately 10% and 14%, respectively. As such, the instant claims would have been obvious to one of ordinary skill at the time of filing given the teachings of Douglas et al.

Claim(s) 9 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al  in view of CN1593385A .
Douglas et al teach a chitosan hydrogen comprising chitosan, glycerol, Na-Beta-GP (Example 1). Moles of glycerol to phosphate groups is not explicitly recited, however it can be calculated from the milliliters (mls) provided for each. This calculation comes out to 4.25 (see section 2.1 Hydrogel production). This section also states that gelation occurs at 37 C. Crosslinking of the components with chitosan chains would have been expected given their well  known  chemical interactions. Gelation  occurs overnight (Hydrogel Production). Doulas et al does not disclose the addition of gelatin.
However, in a similar chitosan hydrogel disclosed by CN1593385A, gelatin is added up to 1.25 weight% (see Abstract). Therefore, those of ordinary skill would have found it well within their skill to add gelatin to the composition put forth by Douglas et al given the teachings of CN1593385A. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al in view of Owczarz et al (Injectable Chitosan Scaffold with Calcium Beta-Glycerophosphate as the Only Neutralizing Agent , Processes, 2019, pages 1-18, Vol 7, No. 297).

Douglas et al teach a chitosan hydrogen comprising chitosan, glycerol, Na-Beta-GP (Example 1). Moles of glycerol to phosphate groups is not explicitly recited, however it can be calculated from the milliliters (mls) provided for each. This calculation comes out to 4.25 (see section 2.1 Hydrogel production). This section also states that gelation occurs at 37 C. Crosslinking of the components with chitosan chains would have been expected given their well  known  chemical interactions. Gelation  occurs overnight (Hydrogel Production). Douglas et al does not disclose the addition of calcium salts.
In a similar chitosan hydrogel, Owczarz teaches the addition of calcium carbonate. As such, the ordinary practitioner would have had a reasonable expectation of beneficial results through the addition of calcium carbonate to the chitosan gel of Douglas et al. The instant claim would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Douglas et al in view of Owczarz.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al in view of KR 2018-0117417 A.
Douglas et al teach a chitosan hydrogen comprising cihitosan, glycerol, Na-Beta-GP (Example 1). Moles of glycerol to phosphate groups is not explicitly recited, however it can be calculated from the milliliters (mls) provided for each. This calculation comes out to 4.25 (see section 2.1 Hydrogel production). This section also states that gelation occurs at 37 C. Crosslinking of the components with chitosan chains would have been expected given their well  known  chemical interactions. Gelation  occurs overnight (Hydrogel Production). Douglas et al dose snot disclose the use of their hydrogel for bioink.
However, KR 2018-0117417 A disclose the use of hydrogels for use as bioinks. Even if viscosity modification were required, the ordinary practitioner is familiar with known techniques of modifying the viscosity of hydrogels. As such, the instant claims would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Douglas et al, in view of KR 2018-01147 A.

Conclusion
No claims are allowed,
The article by Kim et al is cited in support of the known interactions between glycerol and phosphate with chitosan chains.

					Correspondence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz